COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


KAREN CHANDLER
                                           MEMORANDUM OPINION *
v.   Record Nos. 2853-02-3 through             PER CURIAM
                 2856-02-3                     MAY 13, 2003

STAUNTON-AUGUSTA COUNTY
 DEPARTMENT OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                        Thomas H. Wood, Judge

           (Kathleen M. Mizzi Todd, on briefs), for
           appellant.

           (James B. Glick; Vellines, Cobbs, Goodwin &
           Glass, P.L.C., on briefs), for appellee.


     Karen Chandler (mother) appeals the decisions of the circuit

court terminating her residual parental rights in her children,

Jeffrey, James, Ryan, and Shannon.   On appeal, mother argues that

(1) the Department of Social Services (DSS) failed to provide

extensive reunification services as required by law, (2) the early

move for termination of parental rights was not supported by clear

and convincing evidence, (3) DSS failed to establish by clear and

convincing evidence that it provided a vast array of

rehabilitative services and interventions to remedy the conditions

leading to foster care, and (4) DSS failed to allow her a


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
reasonable time to attempt to remedy the conditions which led to

her children's foster care placement.      Upon reviewing the record

and briefs of the parties, we conclude that these appeals are

without merit.   Accordingly, we summarily affirm the decisions of

the trial court.    See Rule 5A:27.

                              BACKGROUND

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences

fairly deducible therefrom.     See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

So viewed, the evidence established mother first became involved

with rehabilitative services through the Knoxville, Tennessee

Department of Social Services during the early 1990's.       Suzanne

Keck, a representative of that agency, explained the Knoxville

DSS provided mother with services including substance abuse

counseling, sexual abuse counseling, recommendation and

referrals to facilitate the provision of a safe and sanitary

home, and referrals for marriage counseling.      The Knoxville DSS

made five findings of abuse and neglect.

     Mother began receiving services from the Augusta County DSS

and the City of Waynesboro DSS in 1992 and continued receiving

services through the removal at issue in this case, a period of

nine years.   During that time, in 1998, Ryan was removed from

mother's home.     He was returned home but removed again, along

with his three siblings, in July 2001.      On September 24, 2001,

                                 - 2 -
DSS filed its initial foster care service plans with the goals

of adoption for all four children.

        Dr. Jamie Smith, a professional counselor, testified he

worked with James, Shannon, and Jeffrey beginning in February

2002.    He opined that a return to mother would be detrimental to

their health and delaying the determination of their future

placement would cause behavior problems and deeper depression

for the children.

        Amy Simmons, a DSS social worker, testified about the

agency's work with mother and her family.    In 1992, DSS made a

finding of abuse and neglect due to inadequate supervision and

inadequate food.    In September 1998, Ryan was hospitalized after

consuming a potentially lethal dose of an antidepressant

medication.    DSS made a finding against mother of physical

neglect.    DSS enrolled mother and her husband in a parenting

program, provided substance abuse evaluations and treatment,

drug screening, and supervised visitation with all of the

children.    DSS further provided mother with a referral for

funded counseling, arranged funding for drug treatment, provided

food stamps, and Medicare and daycare funding for Ryan.

        Julie Hawkins, the social worker assigned to mother's case,

testified about the initial complaint and removal.    The

complaint concerned poor supervision and an allegation that the

children were playing unsupervised in the roadway.    The yard of

mother's residence was filled with scattered debris, and three

                                 - 3 -
dogs were chained or loose.    The house was dirty, and had a

broken window that left shards of glass in the yard and window

frame.   The children's mattresses lacked sheets, and the kitchen

was filled with food debris and dirty dishes on the counters and

floor.   Hawkins requested mother undergo a number of drug

screens.    Mother did not immediately comply with any of the

requests, instead waiting to be tested between four and fifteen

days after the request.   Hawkins scheduled psychological

evaluations for mother on three separate occasions, and mother

failed to appear for any of the appointments.    During the time

her children were in foster care, mother lived in seven

different places and had not maintained steady employment.

                               ANALYSIS

                              I. and III.

     Mother argues DSS failed to provide her with adequate

rehabilitative and reunification services.

     "The record must demonstrate that all 'appropriate,

available and reasonable' efforts were taken by social agencies

to remedy the conditions leading to the infant's foster care

placement."    Banes v. Dept. of Soc. Servs., 1 Va. App. 463, 466,

339 S.E.2d 902, 904 (1986) (citation omitted).

     The evidence established that prior to announcing the goal of

adoption for mother's children, DSS offered her a wide array of

services.   DSS provided mother with substance abuse counseling,

sexual abuse counseling, recommendations to alleviate a dirty

                                - 4 -
home, marriage counseling, referrals for parenting classes, drug

screens, in-home counseling, visitation services, referrals for

psychological evaluations, Medicaid reimbursement for

transportation, funding for substance abuse treatment, food

stamps, daycare funding, lift services, housing assistance, and

the provision of transportation.    Mother was provided services

from at least three different social service agencies over a

period exceeding nine years.

        Mother was ordered to undergo psychological evaluations, to

obtain and maintain suitable housing, to obtain and maintain

stable employment, to undergo random drug screens, and to have

regular supervised visitation with her children.    Mother failed to

cooperate with DSS and was unable to maintain regular employment

or stable housing.    Mother, without good cause, failed to respond

to the extensive and repeated rehabilitative efforts.      The

evidence supports the trial court's conclusion that DSS proved,

by clear and convincing evidence, that it provided mother with

adequate services.

                              II. and IV.

        Mother argues the immediate goal for termination of

parental rights was not supported by clear and convincing

evidence and that DSS failed to provide her with a reasonable

amount of time to remedy the conditions which led to foster

care.



                                 - 5 -
     Code § 16.1-281 requires social services agencies such as

DSS to develop foster care plans detailing the services to be

offered children placed in their legal custody.   Subsection (B)

provides, in pertinent part, that

          [i]f the department, child welfare agency or
          team concludes that it is not reasonably
          likely that the child can be returned to his
          prior family within a practicable time,
          consistent with the best interests of the
          child, in a separate section of the plan the
          department, child welfare agency or team
          shall (a) include a full description of the
          reasons for this conclusion; (b) provide
          information on the opportunities for placing
          the child with a relative or in an adoptive
          home; (c) design the plan to lead to the
          child's successful placement with a relative
          if a subsequent transfer of custody to the
          relative is planned, or in an adoptive home
          within the shortest practicable time . . . .

Code § 16.1-281(B).   DSS determined, based upon mother's lengthy

prior relationship with social service agencies and her

inability to profit from the extensive services previously

offered, that an immediate goal of adoption was in the best

interests of the children.

     The evidence supported a finding that DSS offered mother a

wide array of different services designed to address, to the

extent possible, all areas of concern and that, by failing to

cooperate with these services, mother was unable to parent

effectively.   DSS was not required "to force its services upon

an unwilling or uninterested parent."   Harris v. Lynchburg Div.

of Soc. Servs., 223 Va. 235, 243, 288 S.E.2d 410, 415 (1982).


                               - 6 -
DSS properly determined adoption and the termination of parental

rights was an appropriate immediate goal.

     The record shows clearly that DSS representatives met often

with mother and counseled her concerning her needs and problems,

advised her of the social and rehabilitative services available

to assist her, and offered to provide her with transportation to

obtain those services.     Yet, mother refused to accept many of

the services offered her and failed to keep a number of the

appointments.     More important, mother exhibited little ability

or willingness to improve the situation that existed when DSS

first began contact with her.     Mother was offered a variety of

services from three different agencies over a period of almost

ten years.     The record supports the court's conclusion that

mother was offered a reasonable time to correct the problems

that led to foster care for her children.

     The trial court's decisions to terminate mother's residual

parental rights are supported by credible evidence showing both

that the termination is in the best interests of the children

and that the factors required by Code § 16.1-283(C)(2) are

present.     Accordingly, we summarily affirm the decisions of the

trial court.    See Rule 5A:27.

                                                           Affirmed.




                                  - 7 -